MEMORANDUM**
Ruben T. Hernandez, a federal prisoner, appeals pro se the district court’s judgment dismissing his Bivens action on statute of limitations grounds. We review de novo a dismissal on statute of limitations grounds. Donoghue v. Orange County, 848 F.2d 926, 929 (9th Cir.1987). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
The district court properly dismissed Hernandez’s claim that defendants interfered with his criminal trial because the claim was barred by Heck v. Humphrey, 512 U.S. 477, 486, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
The district court properly dismissed the remaining claims as barred by California’s one-year personal injury statute of limitations. See Cal. Code Civ. P. §§ 340(3); 352.1(a); Van Strum v. Lawn, 940 F.2d 406, 410 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *344courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.